Case 2:21-cv-01956-MCS-MAR Document 17 Filed 08/26/21 Page 1 of 1 Page ID #:49
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 2:21-cv-1956-MCS (MAR)                                               Date: August 26, 2021
 Title:      Wade Van Petten v. Denis McDonough

 Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


                  ERICA BUSTOS                                                 N/A
                   Deputy Clerk                                      Court Reporter / Recorder

        Attorneys Present for Petitioner:   Attorneys Present for Defendants:
                     N/A                                  N/A
 Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
              OF PROSECUTION

          On March 2, 2021, Wade Van Petten (“Plaintiff”), filed a pro se Civil Rights Complaint
 (“Complaint”). ECF Docket No. (“Dkt.”) 1. On July 10, 2021, Plaintiff and Defendant Denis
 McDonough (“Defendant”) filed a Joint Stopulation for Extension of Time to Amend. Dkt. 13. On
 July 13, 2021, this Court extended Plaintiff’s deadline to file a First Amended Complaint to August 8,
 2021. Dkts. 15, 16. To date, Plaintiff has failed to file a First Amended Complaint.

        Therefore, Plaintiff is ordered to show cause in writing within fourteen (14) days of this
 Order why this action should not be dismissed under Rule 41(b). See Fed. R. Civ. P. 41(b); Dkt. 5 at
 1–2.

         The Court will consider either of the following two (2) options to be an appropriate response
 to this OSC:

          1. Plaintiff shall provide the Court with a First Amended Complaint; or
          2. Plaintiff shall provide the Court with an explanation as to why he has failed to file a First
             Amended Complaint and request an extension of time.

          Failure to respond to the Court’s Order may result in the dismissal of the action.

          IT IS SO ORDERED.



                                                                                                    :
                                                                       Initials of Preparer        eb




 CV-90 (03/15)                             Civil Minutes – General                               Page 1 of 1
